970 A.2d 1039 (2009)
199 N.J. 118
In the Matter of Marc M. ORLOW, an Attorney at Law.
D-120 September Term 2008
Supreme Court of New Jersey.
June 1, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that MARC M. ORLOW, of CHERRY HILL, was admitted to the bar of this State in 1993, and who was suspended from the practice of law for a period of three months, effective February 13, 2009, by Order of this Court filed March 3, 2009, be restored to the practice of law, effective immediately.